Citation Nr: 1829375	
Decision Date: 06/05/18    Archive Date: 06/27/18

DOCKET NO.  14-33-550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right eye condition.

2.  Entitlement to service connection for abnormal growth.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for right shoulder pain.

5.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.

6.  Entitlement to service connection for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980 in the U.S. Army, with additional service in the reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2017, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for right eye condition, abnormal growth, migraine headaches, and right shoulder pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to nonservice-connected pension benefits.

2.  The evidence of record is in relative equipoise as to whether the Veteran's currently diagnosed DJD of the cervical spine was incurred during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to nonservice-connected pension benefits p have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for DJD of the cervical spine have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to nonservice-connected pension benefits in his September 2014 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In an October 2017 written statement, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to nonservice-connected pension benefits.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.

Claim on Appeal

The Veteran is seeking service connection for a cervical spine disability.  Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for a cervical spine disability.  

Initially, the Veteran has a current diagnosis of degenerative joint disease of the cervical spine, as evidenced by the Veteran's private treatment records and the July 2012 VA examination report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Veteran contends that he injured his neck in service when he hit his head against the window while riding a military bus going to a parade.  Lay statements from his former service comrades indicate that they witnessed the 1989 military bus accident and the Veteran's injury. 

The Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as a neck injury during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the lay assertions of in-service events to be credible as they are consistent with the Veteran's service treatment and personnel records.  To that effect, a military personnel record certified that while on inactive duty status, the Veteran was injured on July 1, 1989 while riding on a military bus going to Columbiana, Alabama, for a parade, and was subsequently taken to Brookwood Medical Center for treatment.  Further, service treatment records show that on July 1, 1989, the Veteran was seen in emergency room for severe neck and head pain and a diagnosis of cervical strain.

Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disability to his service.

The medical evidence of record includes an opinion that the Veteran's current diagnosis of cervical spine is related to the in-service injury.  To that effect, in a May 2015 letter, a private physician, Dr. J.M., noted that he has been the Veteran's personal physician for 14 years and the Veteran advised him that he had been in a bus accident in 1989 although he had never been evaluated after the initial emergency room visit on the day of injury.  It was noted the Veteran has been diagnosed with cervical spondylosis/arthritis and age is the most common factor degenerative spine disease although there are many studies that attribute this disease to the injury as one of the contributing factors.  Dr. M. opined that it is hard to say whether or not the accident was a contributor to his disease but there is a 50/50 chance that it may be so.

The Board finds the foregoing opinion to be persuasive in light of the reported history provided by the Veteran, as well as the physician's expertise in this matter.  Although there is no indication that the physician reviewed the Veteran's claim file, Dr. M. is the Veteran's personal physician who provided ongoing care for 14 years.  Thus, Dr. M. was very knowledgeable as to the Veteran's medical history.

In contrast, a July 2012 VA examiner opined that the Veteran's cervical spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, because the magnetic resonance imaging (MRI) showed multilevel degenerative disc disease in 2011, some 20 plus years after the claimed incident in service.  The examiner noted that degenerative disc disease is a degenerative condition and the presence of multilevel desiccation points in this direction, rather than due to a remote injury.

The Board finds that the foregoing opinions to be well-reasoned and persuasive in light of the explanation provided by the physicians, as well as their expertise in this matter.  The Board finds that neither of the medical nexus opinions is more probative than the other opinions.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for DJD of the cervical spine.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issue of entitlement to nonservice-connected pension benefits is dismissed.

Entitlement to service connection for DJD of the cervical spine is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with the remaining claims on appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

With respect to the claim for right eye condition, service treatment records show that the Veteran reported a history of eye trouble on a June 1988 physical examination report.  It was noted that eight years previously, he got hit in the right eye while playing basketball.  During his October 2017 Board hearing, the Veteran testified that while on active duty approximately in 1980, he suffered a right eye injury when he got hit in the right eye with another soldier's hand while playing basketball.  He stated he went to sick call and was told he had a busted blood vessel in the eye; he was prescribed eye drops and an eye patch.  He has had vision problems ever since that time.  However, the record does not include a current right eye diagnosis.  The Veteran was never provided a VA examination to determine the current nature and etiology of any right eye disability.  Based on the foregoing evidence, the Board finds that the low threshold under McLendon is met in this case and a VA examination should be obtained to adequately decide the merits of the claim.  McLendon, 20 Vet. App. at 83.

With respect to the claim for abnormal growth, the evidence of record shows a history of lipoma on the right occipital area that was surgically removed in October 2011.  A July 2016 letter from Dr. S.A. reflects that a CT scan done in March 2016 was consistent with recurrence of right occipital musculature lipoma.  The Veteran contends that the lipoma was caused by the impact of hitting his head to the window during the 1989 injury in service.  He also claims that his headaches are the result of nerve impingement caused by the lipoma.  Based on the Veteran's testimony, the Board finds that a VA medical opinion addressing these contentions is necessary to adequately decide the merits of his claim.  McLendon, 20 Vet. App. at 83.

With respect to the claims for migraine headaches and right shoulder pain, the Veteran's private physician, Dr. F.D.K., stated that the Veteran's damaged disc is causing him chronic to severe pain to his head, neck, shoulder, back, hips and legs, also weakness to his right arm and leg.  

To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this regard, a September 2012 VA examiner provided an opinion that "there is evidence of cervical DJD in 2012, which can cause headaches, but there is no evidence that this diagnosis is a result of the bus accident."  However, the Board finds the September 2012 VA medical opinion is not adequate because the examiner did not fully address the claimed secondary relationship between the headaches/right shoulder disabilities and the Veteran's service-connected cervical spine disability.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, in light of the grant of service connection for DJD of the cervical spine herein, a supplemental medical opinion is required to adequately decide the claims of service connection for migraine headaches and right shoulder pain.

Additionally, during the October 2017 Board hearing, the Veteran testified that he has been receiving private treatments by Drs. Perry and Underwood for his right eye condition.  The claims file does not include any treatment records from Dr. Perry or Underwood or relating to the Veteran's right eye condition.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claim for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain outstanding records and associate with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all non-VA medical providers who have treated him for his claimed disabilities since separation of service.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, the Board is interested in obtaining all treatment records relating to the Veteran's right eye disability from Drs. Perry and Underwood.

2.  Provide the Veteran a VA examination to determine the etiology of any current right eye disorder, to include vision problems.  The examiner must be proved access to the Veteran's claims files, prior to examination for review.  

After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right eye disorder was incurred in or otherwise related to the Veteran's military service, specifically to include the claimed injury in 1980 while playing basketball.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

A complete and fully reasoned rationale for any opinion should be provided.

3.  Provide the Veteran a VA examination to determine the etiology of the Veteran's right occipital lipoma, claimed as abnormal growth.  The examiner must be proved access to the Veteran's claims files, prior to examination for review.  

After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's abnormal growth was incurred in or otherwise related to the Veteran's military service, specifically to include the head injury during the bus accident in 1989.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

A complete and fully reasoned rationale for any opinion should be provided.

4.  Forward the claims file to the September 2012 VA examiner, or to an examiner with appropriate expertise, to determine the nature and etiology of the Veteran's current migraine headaches and any current right shoulder disorder.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches or right shoulder disorder was incurred in or otherwise related to the Veteran's military service, specifically to include the claimed bus accident in 1989.

The examiner should also opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's headaches or right shoulder disorder is proximately due to, or aggravated by the Veteran's service-connected cervical spine DJD.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disabilities.  The examiner should address whether any claimed symptoms in service are consistent with any current disorders.

A complete rationale for any opinion expressed should be provided.

5.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional Supplemental Statement of the Case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


